NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                       No. 17-3803
                                       __________

                                JOHN R. ZIMMERMAN,
                                             Appellant

                                             v.

                     THOMAS W. CORBETT; LINDA L. KELLY;
                     FRANK G. FINA; K. KENNETH BROWN, II;
                     MICHAEL A. SPROW; ANTHONY J. FIORE;
                                GARY E. SPEAKS
                                  __________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                        (District Court Civil No. 1-13-cv-02788)
                         District Judge: Honorable Yvette Kane

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  September 12, 2018

          BEFORE: JORDAN, VANASKIE, and NYGAARD, Circuit Judges

                               (Filed: September 27, 2018)
                                       __________

                                        OPINION *
                                       __________


NYGAARD, Circuit Judge.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Appellant John R. Zimmerman, a former staff person for the Pennsylvania House

of Representative’s Republican Caucus, was implicated in what was then dubbed the

“Computergate/Boxgate” scandal. Charges against Zimmerman were ultimately

dismissed and he sued the Appellees in the District Court alleging malicious prosecution.

The District Court denied the Appellees’ motions to dismiss and denied, in part, their

motion for a judgment on the pleadings. Because the motions to dismiss invoked

qualified immunity, we had jurisdiction to entertain an immediate appeal from the

Appellees. Zimmerman v. Corbett et al., 873 F.3d 414, 416 n. 3 (3d Cir. 2017). The

Appellees appealed. We reversed the District Court’s rulings and remanded with

instructions that it enter judgment in favor of the Appellees. See id. at 616. The District

Court did so and now Zimmerman appeals. We will affirm. 1

          Zimmerman raises three issues on appeal. First, he claims that he stated a

valid claim for malicious prosecution. But we have already determined that he did not.

Zimmerman, 873 F.3d at 416 (“[W]e conclude that there was probable cause to initiate

those criminal proceedings and that Zimmerman can therefore not establish a prima facie

case of malicious prosecution.”). Under the law of the case doctrine, “that decision

should continue to govern” unless there are “extraordinary circumstances such as where

the initial decision was ‘clearly erroneous and would work a manifest injustice.’”

Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 816-17 (1988) (quoting

Arizona v. California, 460 U.S. 605, 618 n.8). There are no extraordinary circumstances

1
 The District Court had jurisdiction under 28 U.S.C. § 1331. Our jurisdiction is based on
28 U.S.C. § 1291. We review a denial of a motion for judgment on the pleadings de
novo. Allah v. Al-Hafeez, 226 F.3d 247, 249 (3d Cir. 2000).
                                             2
present here. As we explained before, ample information existed from which the

Appellees could have formed probable cause to arrest Zimmerman. Thus, he cannot state

a claim for malicious prosecution which requires, among other things, the initiation of

criminal proceedings without probable cause. Zimmerman, 873 F.3d at 418-19;

McKenna v. City of Philadelphia, 582 F.3d 447, 461 (3d Cir. 2009). We therefore reject

Zimmerman’s argument as having already been decided.

       Zimmerman’s two remaining issues challenge any immunity given to Appellees

for the malicious prosecution. Since Zimmerman cannot state a claim for that intentional

tort, we need not address his remaining arguments.




                                            3